— Order affirmed and indictment dismissed. Memorandum: The People appeal from an order granting defendant’s motion to suppress evidence seized from him after he exited a bus at the Buffalo bus terminal. The court found that the police had no basis to approach or stop defendant and that defendant did not consent because his actions "constituted a yielding to overbearing official pressures.” Those findings are supported by the record (see, People v Irizarry, 168 AD2d 377, Iv granted 11 NY2d 912; Matter of Antoine W., 162 AD2d 121, appeal dismissed 76 NY2d 887) and are entitled to much weight because the hearing court had the advantage of observing and hearing the witnesses (see, People v Prochilo, 41 NY2d 759, 761).
All concur, except Denman, P. J., and Davis, J., who dissent and vote to reverse, in the following Memorandum.